DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           EXAMINER’S AMENDMENT
2.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows:	
•    Claim 22, line 1, replace “claim 22” with –claim 21--

   	Allowable Subject Matter
3.  	Claims 1-14, 21-26 allowed.
                                                                          Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding Claims 1-8, the prior art failed to disclose or reasonably suggest each second bonding pad has a second bonding surface including: a second bonding region; and at least one second buffer region; and wherein the second bonding region bonds to the first bonding region of the first bonding pad; the first buffer region bonds to the second isolation layer of the first bonding pad; and the second buffer region bonds to the first isolation layer of the first bonding pad; wherein a ratio of a surface area of the first buffer region to that of the first bonding region is from about 0.01 to about 10; and wherein a ratio of a surface area of the second buffer region to that of the second bonding region is from about 0.01 to about 10.

6. 	Regarding Claims 9-14, the prior art failed to disclose or reasonably suggest a second bonding layer formed over the second semiconductor structure and bonded to the first bonding layer, so that both bonding layers are sandwiched between the first and second semiconductor structures, wherein the second bonding layer has a plurality of second bonding pads separated by an isolation layer; and each second bonding pad has a bonding surface with a second central axis; and wherein an angle between the first central axis and the second central axis is larger than 00 and less than 1800. 

7. 	Regarding Claims 21-26, the prior art failed to disclose or reasonably suggest a second bonding layer formed over the second semiconductor structure and bonded to the first bonding layer, so that both bonding layers are sandwiched between the first and second semiconductor structures, wherein the second bonding layer has a plurality of second bonding pads separated by an isolation layer; and each second bonding pad has a bonding surface with a second central axis; wherein each bonding pad has a plurality of supporting structures extending from the bonding surface to the opposite side and separated by an electrically conductive structure; and the supporting structures comprise materials different from materials for the electrically conductive structure.
     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899